Citation Nr: 1542606	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 5, 2008 for service connection for left upper extremity neuropathy.

2.  Entitlement to an effective date prior to May 5, 2008 for service connection for right upper extremity neuropathy.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus type II with fatty liver.

4.  Entitlement to an initial disability rating (or evaluation) for left upper extremity neuropathy, in excess of 0 percent from May 05, 2008 to May 1, 2012, and in excess of 10 percent from May 1, 2012. 

5.  Entitlement to an initial disability rating (or evaluation) for right upper extremity neuropathy, in excess of 0 percent from May 05, 2008 to May 1, 2012, and in excess of 10 percent from May 1, 2012. 


6.  Whether new and material evidence has been received to reopen service connection for left radiculopathy at L3, L4, and L5.

7.  Whether new and material evidence has been received to reopen service connection for a heart disorder, to include coronary artery disease.

8.  Whether new and material evidence has been received to reopen service connection for refractive error, senile cataracts, and macular degeneration.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a neck disorder

11.  Entitlement to service connection for a left ankle disorder.

12.  Entitlement to service connection for a right ankle disorder.

13.  Entitlement to service connection for a left knee disorder.

14.  Entitlement to service connection for a right knee disorder.

15.  Entitlement to service connection for a left hip disorder.

16.  Entitlement to service connection for a right hip disorder.

17.  Entitlement to service connection for a fatigue disorder.

18.  Entitlement to service connection for hyperglycemia.

19.  Entitlement to service connection for hyperlipidemia.

20.  Entitlement to service connection for thalassemia.

21.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

22.  Entitlement to service connection for irritable bowel syndrome (IBS).

23.  Entitlement to service connection for sleep apnea.

24.  Entitlement to service connection for right lower extremity radiculopathy.

25.  Entitlement to service connection for left arm radiculopathy.

26.  Entitlement to service connection for right arm radiculopathy.

27.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).

28.  Entitlement to service connection for a neuropsychiatric disorder, to include as secondary to the service-connected diabetes mellitus type II.

29.  Entitlement to service connection for cystopathy, to include as secondary to the service-connected diabetes mellitus type II.

30.  Entitlement to service connection for diabetic nephropathy, to include as secondary to the service-connected diabetes mellitus type II.

31.  Entitlement to service connection for peripheral vascular disease (also claimed as circulatory problems), to include as secondary to the service-connected diabetes mellitus type II.

32.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type II.

33.  Entitlement to service connection for gastroparesis, to include as secondary to the service-connected diabetes mellitus type II.

34.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II.

35.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.    

36.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1970 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2005, November 2008, September 2011, November 2011, August 2012, April 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A claim for service connection for hypertension was received in April 2005.  The July 2005 rating decision, in pertinent part, denied service connection for hypertension.

A claim for service connection for radiculopathy and neuropathy for both arms and legs and neuropsychiatric disorder, to reopen service connection for heart, liver, and eye disorders, and for an increased rating for diabetes mellitus was received in May 2008.  The November 2008 rating decision granted service connection for right and left upper extremity neuropathy and assigned noncompensable (0 percent) disability ratings effective May 5, 2008 (the day the claim for service connection was received by VA), denied service connection for a neuropsychiatric disability, right lower extremity radiculopathy, left arm radiculopathy, and right arm radiculopathy, and declined to reopen service connection for a heart disorder, radiculopathy at L3, L4, and L5, refractive error, senile cataracts, and macular degeneration, and hepatitis A.  In December 2008, the Veteran filed a timely notice of disagreement with the November 2008 rating decision, including disagreement with initial ratings and effective dates assigned for the grant of service connection for right and left upper extremity neuropathy.  In a September 2009 substantive appeal (on a VA Form 9), the Veteran perfected the appeal of these issues.   

In September 2009, the Veteran filed claims for increased ratings and service connection for all disorders listed on a September 2009 private medical opinion by Dr. N.A., to include sleep apnea.  The September 2011 rating decision continued to deny a disability rating in excess of 20 percent for diabetes mellitus and denied service connection for a back disorder, left ankle disorder, right ankle disorder, fatigue, hip disorder, hyperglycemia, fatty liver, cystopathy, diabetic nephropathy, circulatory system disorder/peripheral vascular disease, erectile dysfunction, thalassemia, gastroparesis, coronary artery disease, neck disorder, hyperlipidemia, GERD, sleep apnea, IBS, right knee disorder, and left knee disorder, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.  The Veteran filed a timely notice of disagreement with the September 2011 rating decision and perfected the appeal of these issues to the Board in April 2013.

The November 2011 rating decision continued to deny service connection for ischemic heart disease.  The August 2012 rating decision, in pertinent part, denied service connection for PTSD and a TDIU.  The April 2013 rating decision granted service connection for fatty liver and granted a noncompensable (0 percent) disability rating and rated the disability as part of the 20 percent rating assigned for diabetes mellitus.  The June 2014 rating decision, in pertinent part, assigned 10 percent disability ratings for right and left upper extremity peripheral neuropathy effective May 1, 2012, creating "staged" initial disability ratings.

In April 2008, January 2010, August 2011, October 2012, August 2013, and August 2014, the Board remanded the issue of service connection for hypertension for additional development.  (It is not clear from the previous Board decisions why the other issues on appeal - specifically, the issues of higher initial ratings for right and left upper extremity neuropathy, effective dates earlier than May 5, 2008 for the grant of service connection for right and left upper extremity neuropathy, service connection for a neuropsychiatric disability, right lower extremity radiculopathy and left and right arm radiculopathy, and whether new and material evidence has been received to reopen service connection for a heart disorder, left radiculopathy at L3, L4, and L5, and refractive error, senile cataracts, and macular degeneration, that were perfected to the Board in September 2009  - were not also adjudicated by the Board in its previous decisions.)

With respect to the issue of service connection for PTSD, the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On a June 2014 substantive appeal (on a VA Form 9), following the issuance of a June 2014 statement of the case with regard to the issues of service connection for PTSD and entitlement to a TDIU, the then-representative requested a Board hearing at the local RO in San Juan, the Commonwealth of Puerto Rico, before a Veterans Law Judge (Travel Board hearing).  In a September 2015 written statement, the current representative clarified that the Veteran requested to appear before the Board via videoconference with respect to all issues on appeal.  As the Veteran has requested a Board videoconference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


